 Case 8:19-cv-01172-TPB-JSS Document 7 Filed 07/23/19 Page 1 of 1 PageID 65



                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
________________________________________
SAMANTHA JUNG,


Plaintiff,                                                  Case No.: 8:19-cv-01172-T-60JSS

v.

HUNTER WARFIELD, INC.

Defendant.
________________________________________

                               STIPULATION OF DISMISSAL

         Plaintiff, SAMANTHA JUNG, and Defendant, HUNTER WARFIELD, INC., acting

through counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate,

to the Dismissal with Prejudice of this Action, with each party to bear its own attorney’s fees and

costs.

 DATED: July 23, 2019                             Respectfully submitted,

 /s/ Young Kim                                    /s/ Dale T. Golden

 Young Kim                                        Dale Golden
 Consumer Law Attorneys                           Charles McHale, Jr.
 2325 Ulmerton Rd., Ste. 16                       GOLDEN SCAZ GAGAIN, PLLC
 Clearwater, FL 33762                             201 N Armenia Ave
 Tel: 877-241-2200                                Tampa, FL 33609
 Fax: 727-216-3132                                Tel: 813/251-5500
 Email: ykim@consumerlawattorneys.com             Fax: 813/251-3675
                                                  Email: dgolden@gsgfirm.com
 Counsel for Plaintiff                            Email: cmchale@gsgfirm.com

                                                  Counsel for Defendant.
